DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. As such the effective filing date of 04 December 2017 is acknowledged.

Response to Arguments
Applicant’s arguments, filed 18 May 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered, but is moot in light of the additional reference of the new rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
[Step 1] The claims recite a process which occurs on a generic computing device (claim 19), a machine which performs said process (claim 1), or instructions for said process stored on a standard non-transitory computer readable medium (claim 20).
[Step 2A Prong One] The claims are directed towards an abstract idea, specifically falling under the category of a mathematical calculation. MPEP 2106.04(a)(2)(I)(C) states, “A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number”. The “evaluate reliability” process is described as “performing a weighting of the user”, “calculating a validity evaluation value”, and “calculating a validity reliability value”. The broadest reasonable interpretation is that these steps are taking data into a model which outputs one or more variables or numbers. The specifications detail such a mathematical calculation such as in paragraph [0037].
[Step 2A Prong Two] The claims also recite insignificant extra-solution activity in the step of “acquire information regarding an event …”. The activity described is mere data gathering which is similar to “obtaining information about transactions” or “consulting and updating an activity log” as detailed in MPEP 2106.05(f). The claims also recite “processing circuitry” which is a generic computer component. Neither of these additional elements integrates the reliability evaluation into a practical application.
[Step 2B] The additional element “processing circuitry” is a generic computer component which is performing the well-understood, routine, and conventional function of calculations. The extra-solution activity of “acquire information regarding an event …” describes a well-understood, routine, and conventional function of receiving data and thus does not direct the claims to significantly more than the judicial exception.
[Dependent claims] Claim 3 further describes the calculation(s) performed. Claims 4-6, 11-12, 17 further define the source of the input data. Claims 7-9 detail different triggers for when to perform the calculation. Claim 10 defines where the instructions are to be stored. Claims 13-14, 16 describe how the processing circuitry is to be configured. Claim 15 adds additional calculation steps. Claim 18 defines the format the data should be stored in.
None of the aspects presented in the dependent claims alter the reliability evaluation to be directed to significantly more than the judicial exception, add additional steps which apply the judicial exception, or provide some additional element which goes beyond the realm of well-understood, routine, and conventional.
As such claims 1 and 3-20 are rejected under 35 U.S.C. 101 as directed towards an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. US PG Pub 20190163887 A1, further in view of Murdock, IV et al. US Pat 11138521 B2.
Regarding claims 1, 19, and 20, Frederick et al. teaches acquiring information regarding an event performed on online information by a user and history information of the user registered in a P2P (peer-to-peer) database (Frederick et al. [0004] " the data authentication and event execution computing platform may receive first information from at least one of the plurality of social media service computing platforms", Frederick et al. [0033] “The disclosure provided herein is described, at least in part, in relation to a decentralized peer-to-peer (e.g., P2P) system”), and evaluating reliability of the online information on a basis of the information regarding the event and the history information (Frederick et al. [0107] "if the user posts on a topic similar to other topics that the user has posted on in the past, platform 410 may use that information as supporting the authenticity of the post.", where the “event” is the most recent post and “history” is older posts), wherein the event which forms the basis of the reliability evaluation was performed by the user on online information shared by another user (Frederick [0097] “For example, property records computing platform 470 may receive and store deeds to homes owned by users in a given geographical area [and] communicate and/or otherwise provide select property records to one or more destination systems, such as data authentication and event execution computing platform 410, so as to enable one or more functions provided by data authentication and event execution computing platform 410”), wherein the processing circuitry is configured to evaluate the reliability of the online information by performing a weighting of the user based on familiarity of the user with the online information (Frederick et al. [0107] "if the user posts on a topic similar to other topics that the user has posted on in the past, platform 410 may use that information as supporting the authenticity of the post."), calculating a validity reliability value based on the weighting of the user [and the validity evaluation value] (Frederick et al. [0106] “platform 410 may verify that the data was actually posted by the user who owns the social media accounts […] platform 410 may identify a number of levels of authentication that the user associated with any given social media post satisfied in validating his identity prior to posting the social media post.”), and wherein performing the weighting of the user includes analyzing a quantity and a quality of knowledge of the user about a topic of the online information (Frederick et al. [0107] "For example, if the user generally does not post to his social media feed about a given topic and suddenly posts on that topic, platform 410 may further investigate the authenticity of the post to determine if the user actually posted this information or if an unauthorized person has posted this information under the guise of the user.").
Frederick et al. does not teach calculating a validity evaluation value based on event information of the event. Murdock, IV et al. teaches calculating a validity evaluation value based on event information of the event (Murdock, IV et al. col 2, lines 45-48, “An answer in the second set of ground truth instances may be updated for association with the first set of ground truth instances in response to receiving validation of the answer from a subject matter expert” the “event information” being the trusted information from the subject matter expert”, Murdock, IV et al. col 9, lines 56-59, “response process 10 may know that a ground truth instance (e.g., QA pair) at a higher level has some greater value (and thus confidence in the answer) than a QA pair at a lower level.”). 
While Frederick et al. teaches calculating a validity reliability value based on the weighting of the user, it does not teach where that value also includes the validity evaluation value which was based on the event information. However, as Murdock, IV et al. teaches the calculating of a validity evaluation value it would be obvious to one of ordinary skill in the art combining Frederick et al. with Murdock, IV et al. that the final reliability value would incorporate both the user and event values. As such the combination of Frederick et al. and Murdock, IV et al. teaches calculating a validity reliability value based on the weighting of the user and the validity evaluation value (Frederick et al. [0106] (see above), Murdock, IV et al. col 9, lines 56-59, “response process 10 may know that a ground truth instance (e.g., QA pair) at a higher level has some greater value (and thus confidence in the answer) than a QA pair at a lower level.”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining the social media embodiment from Frederick et al. and the property ownership embodiment from Frederick et al. with Murdock, IV et al. that in order to verify user posts they would combine the evaluation of the ground truth from Murdock, IV et al. with the use of multiple sources of information to verify data from Frederick et al.’s property ownership embodiment and the data from multiple users from Frederick et al.’s social media embodiment.
Regarding the additional aspects of claim 1, Frederick et al. teaches an information processing apparatus comprising processing circuitry (Frederick et al. [0076] "For example, in order to create and maintain a decentralized P2P network, processors 211, ASIC devices 216, and/or GPUs 217 of full node computing device 210 may execute network protocols 225.").
Regarding the additional aspects of claim 20, Frederick et al. teaches a non-transitory computer readable medium storing instructions (Frederick et al. [0126] "One or more aspects of the disclosure may be embodied in computer-usable data or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices to perform the operations described herein.").
Regarding claim 3, Frederick et al. teaches wherein the processing circuitry is configured to evaluate the familiarity on a basis of a degree of association between a topic of the online information and the history information, a quantity and a quality of knowledge of the user about the topic, a temporal proximity between the event and each history, or a number of topics with which the user is familiar (Frederick et al. [0119] "If platform 410 is verifying the authenticity of a financial transaction for the user, platform 410 may determine if the amount of the transaction raises any red flags when compared to the item or items subject to the transaction, may determine if the seller's location or other details associated with the seller seem suspicious, or may determine if there are multiple transactions for the same or similar item when there should normally only be one.").
Not only is Frederick et al. here shown to use historical and temporal proximity knowledge here to evaluate and event, but it also clearly shows Frederick et al. verifying the reliability of the event data by determining if the user actually made the transaction in question.
Regarding claim 4, Frederick et al. teaches wherein the history information includes learning history information, job history information, behavior history information, or purchase history information (Frederick et al. [0100] "In some instances, data feed aggregation server 495 may receive social media activity feed data from various social media platforms (e.g., social media service computing platform 450, social media service computing platform 460), property records data from property records computing platform 470, medical records data from medical records computing platform 480, financial transaction data (e.g., credit card purchase data, loan data) from various transactions databases (not shown), estate management data from estate management databases (not shown), and/or other activity data and/or content from other sources").
Examiner notes that "the history information includes learning history information" is self-referential enough to open the broadest reasonable interpretation up to any information of the past, i.e. history. That said, Frederick et al. clearly is shown collating data, both past and current, from a plethora of sources.
Regarding claim 5, Frederick et al. teaches wherein the processing circuitry is configured to evaluate the reliability on a basis of a kind of the event, information added by the user at the event, or an event that has been performed by the user in past (Frederick et al. [0119] "Platform 410 may make these determinations by mining the data at issue or related data stored on the user's blockchain. For example, platform 410 may identify an IP address of the location from which the social media post was made as a clue to verifying the identity of the user who made the post.").
Frederick et al. shows using information added by the user at the event (the IP address) to verify the social media post.
Regarding claim 6, Frederick et al. teaches wherein the processing circuitry is configured to update the evaluation of the reliability on a basis of the information regarding the event and the history information (Frederick et al. [0107] "For example, if the user generally does not post to his social media feed about a given topic and suddenly posts on that topic, platform 410 may further investigate the authenticity of the post to determine if the user actually posted this information or if an unauthorized person has posted this information under the guise of the user.").
Regarding claim 7, Frederick et al. teaches wherein the processing circuitry is configured to update the evaluation of the reliability every time the event occurs (Frederick et al. [0107] "In addition, data authentication and event execution computing platform 410 may monitor a given user's social media feeds to determine if the feeds or other user information contains information that is potentially incorrect or dubious.").
Frederick et al. shows constantly performing the evaluation of user events, by monitoring a user's social media feeds.
Regarding claim 8, Frederick et al. teaches wherein the processing circuitry is configured to update the evaluation of the reliability by preferentially using information regarding a newer event (Frederick et al. [0118] "In one example, platform 410 may perform this verification by identifying a number of levels of authentication the user associated with the social media post satisfied in validating his identity in gaining access to his social media account.").
Frederick et al. is shown basing the evaluation on the most recent number of levels of authentication used to log in to the social media platform.
Regarding claim 9, Frederick et al. teaches wherein the processing circuitry is further configured to control registration of an evaluation result of the reliability in the P2P database (Frederick et al. [0111] "Either way, platform 410 may cryptographically encrypt the authenticated data (e.g., through a hashing process) and add the authenticated data to the user's blockchain so that the user's blockchain can serve as a verified source of immutable data for establishing or strengthening the user's personal brand.", Frederick et al. [0120] "In one example, platform 410 may not cryptographically encrypt the data to the user's blockchain if that data fails to be authenticated. In other examples, platform 410 may also encrypt unauthenticated data on the user's blockchain (e.g., appropriately including some indicia that the data was found to be unauthentic).").
Frederick et al. is shown to determine actions regarding how to handle evaluated data in various ways in regards to storing the data on the blockchain.
Regarding claim 10, Frederick et al. teaches wherein the processing circuitry is configured to evaluate the reliability using a predetermined program provided in the P2P database and executed on the P2P database (Frederick et al. [0108] "In other aspects, social media service computing platforms 450, 460 and data authentication and event execution computing platform 410 may each serve as full node computing devices 210.", Frederick et al. [0091] "In this example, data authentication and event execution computing platform 410, first social media service computing platform 450, and second social media service computing platform 460 may all operate to create and maintain a decentralized network, execute requested network functions related to user data authentication and event execution, maintain inter-nodal agreement as to the state of the user's blockchain, and execute events related to the user data.").
Frederick et al. is shown to consist of full nodes, wherein the capabilities of full nodes include the evaluation and storage of the data.
Regarding claim 11, Frederick et al. teaches wherein the event includes sharing of the online information, performance of "Like!", "+1", "retweet", "good/bad evaluation", "useful/not useful", or "5-level evaluation" on the online information, contribution of a comment to the online information, or registration of the online information in a "bookmark" (Frederick et al. [0104] "Social media service computing platforms 450, 460 may provide one or more social media feeds with information related to one or more users.").
Regarding claim 12, Frederick et al. teaches wherein the event also includes an event that was able to be performed on the online information by the user, but has not been performed on the online information by the user (Frederick et al. [0109] "In some examples, if platform 410 is not able to authenticate a user's social media post (e.g., by verifying that the post has been made by the user or has been authorized by the user), then platform 410 may prevent the post from being displayed or may remove the post once the determination is made.").
Examiner interprets the claim to match the citation, such that the event that was able to be performed (posting) was not actually performed by the user.
Regarding claim 13, Frederick et al. teaches wherein the processing circuitry is further configured to request feedback to the online information from the user, the feedback being a kind of the event (Frederick et al. [0119] "In some aspects, platform 410 may also contact the user whose data is being verified via user computing device 490 to help with the verification process.").
Regarding claim 14, Frederick et al. teaches wherein the processing circuitry is further configured to control provision of the online information on a basis of an evaluation result of the reliability (Frederick et al. [0120] "If the received data has been verified, then platform 410 may generate a new block of a blockchain associated with a user at least by cryptographically encrypting the first information in step 512.").
Regarding claim 15, Frederick et al. teaches wherein the processing circuitry is configured to not provide the online information in which a value indicating the evaluation result of the reliability is lower than a predetermined value or to provide the online information and the value indicating the evaluation result of the reliability in association with each other (Frederick et al. [0106] "If, for example, the user only provided one level of authentication (e.g., a user id and password) in gaining access to his social media account, platform 410 may further investigate whether the user in question actually posted the corresponding social media post. However, if the user provided three levels of authentication (e.g., multi-factor authentication) in gaining access to his social media account, platform 410 may deem that the user's social media posts made during that session are authentic and have reliably been made by the user.").
Regarding claim 16, Frederick et al. teaches wherein the processing circuitry is configured to control a user to which the online information is provided on a basis of a familiarity with the online information (Frederick et al. [0122] "In some aspects, the indication that the data has been determined to be authentic or unauthentic may be used by the recipient to take further action (e.g., contacting the user to which the data pertains, taking down a social media post determined to be unauthentic, and the like).").
Regarding claim 17, Frederick et al. teaches wherein the online information includes information disclosed on social media (Frederick et al. [0106] "For example, after platform 410 gains access to a user's social media feeds on social media service computing platforms 450, 460, platform 410 may receive data posted to the user's social media feeds and then verify the authenticity of the data.").
Regarding claim 18, Frederick et al. teaches wherein the P2P database is blockchain data (Frederick et al. [0076] "As will be described in detail below, the execution of such computational tasks (e.g., hash functions 222, consensus algorithms 223, and the like) may cause full node computing device 210 to maintain inter-nodal agreement as to the state of a blockchain with other full node computing devices comprising the decentralized P2P network.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163